Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggests a filling cylinder for a container forming and filling system that simultaneously forms and fills a container from a preform with fluid, the filling cylinder assembly comprising: a cylinder having an inner wall defining a cavity; a piston rod; a piston head at a distal end of the piston rod; and an insert configured to be seated in the cavity to provide the cavity with a reduced volume such that with the insert seated within the cavity the cavity has a first volume, and without the insert sealed in the cavity the cavity has a second volume that is greater than the first volume.  Andison et al (2010/0136158 A1) discloses the state of the art of an injection cylinder and piston, but fails to disclose or suggest an insert to change the volume of the cylinder for use with a second smaller piston head.
The prior art also fails to suggest forming a first container using the cylinder with a first piston head and then placing an insert in the cylinder and forming a second container with a second smaller piston head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        6/15/2021